Exhibit 3.1 CELSION CORPORATION CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A 0 % CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW The undersigned, Michael H. Tardugno and Jeffrey W. Church, do hereby certify that: 1. They are the President and Secretary, respectively, of Celsion Corporation, a Delaware corporation (the  Corporation ). 2. The Corporation is authorized to issue shares of preferred stock, of which 95,000 are presently authorized to be issued and none are presently outstanding. 3. The following resolutions were duly adopted by the board of directors of the Corporation (the  Board of Directors ): WHEREAS, the certificate of incorporation of the Corporation, as amended (the  Certificate of Incorporation ), provides for a class of stock known as preferred stock, of which 95,000 shares, $0.01 par value per share, are presently authorized to be issued from time to time in one or more series; WHEREAS, the Board of Directors is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of 15,001 shares of the preferred stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: 1 TERMS OF PREFERRED STOCK Section 1 . Definitions . For the purposes hereof, the following terms shall have the following meanings:  Affiliate  means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 of the Securities Act.  Alternate Consideration  shall have the meaning set forth in Section 7(d).  Beneficial Ownership Limitation  shall have the meaning set forth in Section 6(d).  Business Day  means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close.  Buy-In  shall have the meaning set forth in Section 6(c)(iv).  Closing  means the closing of the purchase and sale of the Securities pursuant to Section 2.1 of the Purchase Agreement.  Closing Date  means the Trading Day on which all of the Transaction Documents have been executed and delivered by the applicable parties thereto and all conditions precedent to (i) each Holders obligations to pay the Subscription Amount and (ii) the Corporations obligations to deliver the Securities have been satisfied or waived.  Commission  means the United States Securities and Exchange Commission.  Common Stock  means the Corporations common stock, par value $0.01 per share, and stock of any other class of securities into which such securities may hereafter be reclassified or changed.  Common Stock Equivalents  means any securities of the Corporation or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock.  Conversion Amount  means the sum of the Stated Value at issue.  Conversion Date  shall have the meaning set forth in Section 6(a). 2  Conversion Price  shall have the meaning set forth in Section 6(b).  Conversion Shares  means, collectively, the shares of Common Stock issuable upon conversion of the shares of Preferred Stock in accordance with the terms hereof.  Escrow Agent  means Signature Bank, a New York State chartered bank and having an office at 261 Madison Avenue, New York, New York 10016.  Escrow Agreement  means the escrow agreement entered into prior to the date of the Purchase Agreement, by and among the Corporation and the Escrow Agent pursuant to which the Holder shall deposit Subscription Amounts with the Escrow Agent to be applied to the transactions contemplated hereunder.  Exchange Act  means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder.  Fundamental Transaction  shall have the meaning set forth in Section 7(d). 
